

114 SRES 623 ATS: Recognizing the vital role the Civil Air Patrol has played, and continues to play, in supporting the homeland security and national defense of the United States. 
U.S. Senate
2016-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 623IN THE SENATE OF THE UNITED STATESNovember 29, 2016Ms. Collins (for herself, Ms. Mikulski, Mr. Blumenthal, Ms. Murkowski, Mr. Tester, Mr. Wicker, Mr. Whitehouse, Mr. Toomey, Mrs. Shaheen, Mr. Kirk, Ms. Hirono, Mr. Roberts, Mr. Wyden, Mr. Inhofe, Mrs. Boxer, Mr. Gardner, Mr. Coons, Mr. Hatch, Mr. Peters, Mr. Lankford, Mr. Nelson, Mr. Thune, Mr. Menendez, Mr. Sullivan, Mr. Carper, Ms. Ayotte, Ms. Baldwin, Mr. Crapo, Mr. Heinrich, Mr. Cotton, Mr. Udall, Mr. Blunt, Mr. Casey, Mrs. Capito, Mr. King, Mr. Rounds, Mr. Markey, Mr. Bennet, Mr. Franken, Mr. Manchin, and Mr. Perdue) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the vital role the Civil Air Patrol has played, and continues to play, in supporting
			 the homeland security and national defense of the United States. 
	
 Whereas, on December 1, 1941, a new civilian defense organization known as the Civil Air Patrol was founded, which was to rely on volunteer civilian aviators who would fly in support of the homeland security of the United States;
 Whereas with the attack on Pearl Harbor 6 days later and the entry of the United States into World War II, the Civil Air Patrol would find itself serving the United States in ways that were not imagined at the time of the conception of the Civil Air Patrol;
 Whereas the Civil Air Patrol initially engaged in coastal patrol operations that were considered critical to the United States war effort, piloting aircraft that in total flew 24,000,000 miles over 18 months, reporting 173 possible enemy submarines, and dropping 82 bombs or depth charges;
 Whereas Civil Air Patrol civilian volunteers flew privately owned light aircraft armed with military bombs at the expense of the volunteers, often at low altitude, in bad weather, and up to 60 miles from shore;
 Whereas Civil Air Patrol civilian volunteers undertook other vital World War II missions nationwide, which included border patrols, search and rescue operations, courier and cargo services, and air defense and pilot training;
 Whereas, unlike many organizations at the time, the Civil Air Patrol welcomed women into its ranks to fly for the Civil Air Patrol, with approximately one-half of the women later joining the Women’s Airforce Service Pilots (commonly known as WASP) after having first flown with the Civil Air Patrol;
 Whereas the Civil Air Patrol was open to all pilots interested in flying for the Civil Air Patrol, which allowed African-Americans an opportunity to serve and fly for the United States well before the adoption of the integrated Armed Forces;
 Whereas, in 2016, the Civil Air Patrol continues its critical mission in service to the United States, now as a vital partner for the Air Force, serving as the auxiliary force, and, since 2015, as an official component of the total force;
 Whereas the Civil Air Patrol remains one of the premier inland search and rescue organizations of the United States, and was credited with saving the lives of 69 individuals through search and rescue operations in 2015;
 Whereas the Civil Air Patrol continues to fulfill many other vital missions, including helping train interceptor pilots and unmanned aerial vehicle operators under realistic conditions, aerial observation missions, counterdrug operations, disaster relief support, live organ transport, aerospace education, cadet programs, and Reserve Officer Training Corps orientation flights;
 Whereas the continued work of the all-volunteer force of the Civil Air Patrol offers vital support to homeland security and defense missions; and
 Whereas the weekly youth and aerospace education programs of the Civil Air Patrol continue to introduce young students to the field of aviation and instill within the students the values of national service and personal responsibility: Now, therefore, be it
	
 That the Senate— (1)applauds the Civil Air Patrol for 75 years of continuous service in times of peace and war;
 (2)recognizes the critical emergency services, training support, and mission capabilities that the Civil Air Patrol offers State and national homeland security agencies as well as the United States Armed Forces; and
 (3)commends the more than 23,500 youth and 32,500 adult volunteers of the Civil Air Patrol, who hail from a range of professions and across the United States, and dedicate their time to the service of their communities and the United States.